Simon, J.
This suit is brought upon a promissory note, made payable to one Lethy Martin, subsequently deceased, and to whose only child and heir the plaintiff alleges that he has been duly appointed tutor.
The only defence set up is the general issue, and a special denial that the plaintiff is the tutor of said child. There was judgment below in favor of the plaintiff, and the defendant has appealed.
No proof was adduced of the execution of the note, which was subscribed by the defendant’s ordinary mark; but it was shown that said defendant acknowledged to the plaintiff’s attorney, who had the note in his possession for several months, that it was given for money lent and still due, and that she, the defendant, had never returned a dollar of the money borrowé'd from the deceased. She pretended to be entitled to some deduction from the note for services rendered to one of the children of the deceased, but did not mention the amount of her claim *482for attention to said child. The tutorship was also duly established. It is not pretended that the deceased had any other heir but the plaintiff’s ward, and we are unable to discover what relief the appellant expected to obtain at our hands from her appeal,, which appears to us to have been merely intended for delay. Had the appellee claimed damages for a frivolous appeal, we might, perhaps, have allowed them to a certa inextent.

Judgment affirmed.